OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                      AUSTIN
mm. Weaver Ii.Baker, page 2




           we 8s~ in run 6000rd vith  YOW 8xtrfborri0ial
&atePlsnt8OlmImUding  the Alwrioan Luglon for It8 vllllng-
LIQOLI
     to purahaae a building for rervlae to ex-members of
the armed forceta,and lik8vise ve am in aooord with your
~er8tendlng    of the llmitatlon8upon the povera of the
~gislative end Bu8Lness Counoil oreated by H. B. Ho. 301
or thel 49th Legi818tum (1945).
              %otion 17, of Bou88 Bill lo. 301, 18 a8 follm18:
           '900. 17. The Stat8 Board of Control 18 hereby
     authorised to mgotlrte 88 800~ 88 po88ible for the
     purahase for the BtaW of Texa8 the Tribun8 Build-
     Sng in the City of Watin, Te?a8, and the real e8tate
     upon vhloh raid building la located, a8 well a8 all
     other  land and Lmprove;rrsnt8kpertainlngthereto,  or
     u8ed In conneotlon therevlth for parking purpo808
     or *or aay other parpole, frernthe ovaor      thereof,
     at a oo8t not to exceed the ertimrte flxed, after
     due lpprai8al by the Stat.8Engineera, and only th8n
     upon the rpprovil of a majority of the following:
     The Speaker of the Howe, a nmber of the House to
     be 8eleoted br the Speaker of the Eou8e, the Lieute-
     nant Oovernor, a J6emberof the ttenateto be oeleoted
     bgt&i~       ztei&    %oveykor,   th@ Attorney   Oenoralwof
              ,           hdman   of the I30834of Control.
          It is quite olear that the Counoil vaa 8reat8d Sor the
role purpoab of approving or disapprovingthe pumhase by the
State of the Tr.lbum Btildlng in the City of Au8tln. That
buIldIngha beendulygurohaaed and the CoutUllha8 approv8d
the transaction and ha8 therefore       tiotloned     to the extent of
its authorlmd power8.
          Indeed, WI fail to find any authority In the 8tatute8
or the dsolsion8 authorltlng the Board to enter into any aharao-
ter of oonttiaotfor the 88l.eof State cnmed land 8u0h a8 th8
Tribune Building. Suoh a oontraot 88 you propose oannot
poaaibly bind the State In any reapeot vhatever.
BOIL.Weaver Ii.Baker, page 3.




                                Y0ura   very   tmU#

                                         QxeBBAL      OF TEXAS
                                                          1
                                                   &
                                                   ooze    $    err
                                                     A8818     6 t.